Citation Nr: 0207014	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  02-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected asbestosis.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland that established service connection for asbestosis.  
A notice of disagreement, expressing dissatisfaction with the 
noncompensable evaluation assigned for the disability, was 
received in February 2001.  A statement of the case was 
issued in December 2001.  


FINDINGS OF FACT

1.  A timely notice of disagreement was received following a 
December 2000 decision by the RO that established service 
connection for asbestosis and assigned noncompensable 
evaluation for the disability; and a statement of the case 
was issued in December 2001.

2.  The veteran has not submitted a substantive appeal.  


CONCLUSION OF LAW

The Board does not have appellate jurisdiction to consider 
the claim for an initial compensable evaluation for 
asbestosis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2001).  As noted in the introduction, a notice of 
disagreement was received to initiate an appeal from a 
December 2000 rating decision of the RO.  Thereafter, in 
December 2001, a statement of the case was issued.  However, 
a substantive appeal has yet to be associated with the claims 
folder. 

On April 10, 2002, the Board sent the veteran a letter 
informing him that a substantive appeal may not have been 
filed with respect to his claim and that the Board may 
dismiss his appeal.  See VAOPGCPREC 9-1999.  The Board 
essentially gave the veteran an opportunity to submit any 
argument or evidence he may have in this regard, and to date, 
nothing has been received.  

As such, there is no appeal before the Board at this time.  
With no issue properly before the Board for appellate review, 
the case must be dismissed.  38 U.S.C.A. §  7108 (West 1991).


ORDER

The appeal is dismissed.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

